Citation Nr: 0105935	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-04 863 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection a for right elbow disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from May 1974 until August 
1997.  This appeal comes before the Board of Veterans' 
Affairs (BVA or Board) on appeal from a January 1998 rating 
decision of the Wichita, Kansas Regional Office (RO) which 
denied the benefit sought on appeal.  

While the issue of service connection for prostatitis was 
prepared for appellate review, a rating decision dated in 
June 2000 granted service connection for this disability.  
Thus, the issue of prostatitis is no longer before the Board.


REMAND

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law substantially modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence required 
to substantiate a claim.  Specifically, the law requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Relating to this case, the Board notes the service medical 
records for the veteran's active service period have been 
obtained.  The veteran states that he was treated for an 
elbow disorder in 1985 and 1986, and indeed, this statement 
is borne out by the veteran's service medical records.  The 
veteran essentially contends that he has continued to 
experience symptomatology referable to his right elbow, 
although it is not clear whether he has had any treatment for 
his right elbow since his separation from service.  
Additionally, the veteran has not undergone a VA examination 
to determine whether any current disorder is present, and if 
so, whether it is related to the symptomatology shown in the 
veteran's service medical records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
developments necessary to comply with the 
Veterans Claims Assistance Act of2000, 
Pub. L. §§ 5100-5103A, 5106-7, 5126).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his right 
elbow since his separation from service.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. 

3.  The veteran should be afforded an 
examination of his right elbow to 
determine the nature and etiology of any 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, offer an 
opinion as to whether the veteran 
currently has a right elbow disorder, 
and, if so, whether this disorder is in 
any way related to symptomatology shown 
in service medical records.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

